SIMONETT, Justice.
The trial court found the parties had agreed to a settlement of plaintiff’s personal injury action and ordered judgment in favor of plaintiff and against defendants, and defendants appeal. The trial transcript shows, however, the case had not been settled; settlement was expressly contingent on counsel’s principal accepting counsel’s recommendation as to the proposed terms, and the principal instead rejected the recommendation. Consequently, the judgment entered July 10, 1980, and the orders made relating thereto must be reversed.
Reversed.